 1329 NLRB No. 2NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Kiddy City, Inc., and Elizabeth Deblecourt, an Indi-vidual. Case 13ŒCAŒ36827September 2, 1999SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FOX, HURTGEN, AND BRAMEOn August 10, 1998, the National Labor RelationsBoard issued a Decision and Order,1 inter alia, orderingKiddy City, Inc., the Respondent, to make whole certainof its unit employees for loss of earnings and other bene-fits resulting from their unlawful discharges in violationof the National Labor Relations Act.  On September 28,
1998, the U.S. Court of Appeals for the Seventh Circuit
enforced the Board™s Order.A controversy having arisen over the amount of back-pay due discriminatees, on June 28, 1999, the RegionalDirector for Region 13 issued a compliance specification
and notice of hearing alleging the amount due under the
Board's Order, and notifying the Respondent that it
should file a timely answer complying with the Board's
Rules and Regulations.  Although properly served with a
copy of the compliance specification, the Respondentfailed to file an answer.By letter dated July 22, 1999, and sent by certifiedmail, the Board agent advised the Respondent that noanswer to the compliance specification had been received
and that unless an appropriate answer was filed within 21
days, summary judgment would be sought.  The Respon-dent filed no answer.On August 5, 1999, the General Counsel filed with theBoard a motion for summary judgment, with exhibitsattached.  On August 6, 1999, the Board issued an order
transferring the proceeding to the Board and a Notice toShow Cause why the motion should not be granted.  TheRespondent again filed no response.  The allegations in
the motion and in the compliance specification are there-fore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answerwithin 21 days from service of a compliance specifica-tion.  Section 102.56(c) of the Board™s Rules and Regu-lations states:If the respondent fails to file any answer to the specifi-cation within the time prescribed by this section, theBoard may, either with or without taking evidence in                                                       1  326 NLRB No. 7.support of the allegations of the specification and with-out further notice to the respondent, find the specifica-tion to be true and enter such order as may be appropri-ate.According to the uncontroverted allegations of themotion for summary judgment, the Respondent, despitehaving been advised of the filing requirements, has failed
to file an answer to the compliance specification.  In the
absence of good cause for the Respondent's failure to file
an answer, we deem the allegations in the compliance
specification to be admitted as true, and grant the Gen-eral Counsel's motion for summary judgment.  Accord-ingly, we conclude that the net backpay due the discrimi-natees is as stated in the compliance specification and wewill order payment by the Respondent of said amounts to
the discriminatees, plus interest accrued on said amounts
to the date of payment.ORDERThe National Labor Relations Board orders that theRespondent, Kiddy City, Inc., Chicago, Illinois, its offi-cers, agents, successors, and assigns, shall make wholethe individuals named below, by paying them the
amounts following their names, minus tax withholdings
required by Federal and state laws,  plus interest to becomputed in the manner set forth in New Horizons forthe Retarded, 283 NLRB 1173 (1987):Elizabeth Deblecourt$ 6,740.80Janet LiVolsi$ 2,555.24Kim Lusting$11,503.74Michelle Shuminas-White$ 2,589.43TOTAL:$23,389.21Dated, Washington, D.C. September 2, 1999Sarah M. Fox, MemberPeter J. Hurtgen, MemberJ. Robert Brame III,Member(SEAL)          NATIONAL LABOR RELATIONS BOARD